Exhibit 10.32U
6-1162-AKP-118R2
American Airlines, Inc.
P. O. Box 619616
Dallas/Ft. Worth Airport, Texas 75261-9616

     
Subject:
  Confidentiality
 
   
Reference:
  Purchase Agreement No. 1980 between The Boeing Company and American Airlines,
Inc. relating to Model 777-223IGW Aircraft

This letter agreement (“Letter Agreement”) is entered into on the date below and
amends and supplements the Purchase Agreement referenced above. All capitalized
terms used herein but not otherwise defined in this Letter Agreement shall have
the same meanings assigned thereto in Exhibit C to the Purchase Agreement or
elsewhere in such Purchase Agreement. This Letter Agreement supersedes and
replaces in its entirety any and all previous versions of Letter Agreement
6-1162-AKP-118 dated as of October 31, 1997.
1. Confidentiality Obligation.
          1.1 Except as otherwise provided in this Letter Agreement, each party
shall, and shall ensure that its directors, officers, employees, Affiliates,
agents, suppliers, subcontractors and professional advisors (collectively,
Representatives), at all times, maintain strict confidence and secrecy in
respect of all Confidential Information (as defined below). Each party agrees to
disclose Confidential Information only to such of its Representatives as is
required for the purpose of implementing and administering the Purchase
Agreement, and shall inform such Representatives of the confidential nature of
the Confidential Information and instruct (and use best reasonable efforts to
cause) such Representatives to treat such Confidential Information in a manner
consistent with this Section 1.
          1.2 Neither party shall use the Confidential Information for any
purpose (including any competitive or commercial purpose) other than in
connection with the Purchase Agreement and for purposes of consummating the
transactions contemplated thereby.

          PA No. 1980   SA No. 20    

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-118R2 Page 2
2. Definition of Confidential Information.
          2.1 Subject to the provisions of Section 2.2, “Confidential
Information” means:
                    2.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
                    2.1.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];
a)
b)
c)
d)
e)
f)
g)
h)
i)
j)
k)                    .
                    2.1.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
a)
b)
c)
d)
e)
f)
g)
h)
i)
j)

          PA No. 1980   SA No. 20    

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-118R2 Page 3
          2.2 The following shall not constitute “Confidential Information” for
purposes of this Letter Agreement:
                    2.2.1 Information (other than the terms and conditions of
the Pre-Closing Letters and the Business Letters) already in a party’s
possession prior to its disclosure by the other party as evidenced by the
written or electronic records of such party;
                    2.2.2 Information obtained from a third person or entity
that is not prohibited from disclosing such information to the receiving party
as a result of a contractual, legal or fiduciary obligation to the party whose
information is being disclosed;
                    2.2.3 Information that is or becomes generally available to
the public, other than as a result of disclosure by a party in violation of this
Letter Agreement; or
                    2.2.4 Information that has been or is independently
developed by a party or its Affiliates, without violating such party’s
obligations under this Letter Agreement.
          2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
3. Disclosure.
          3.1.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
(a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:
     (A) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
     (B) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];

          PA No. 1980   SA No. 20    

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-118R2 Page 4
     (C) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
     (D) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
(b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                    3.1.3 Either party may disclose Confidential Information
without the consent of the other party when and to the extent required by any
law applicable to such party or by a Governmental Authority. If a party (the
“Disclosing Party”) is requested to disclose any Confidential Information of the
other party (the “Affected Party”) under the terms of a subpoena or order issued
by a Governmental Authority, it shall (i) notify the Affected Party immediately
of the existence, terms and circumstances surrounding such request, (ii) consult
with the Affected Party on the advisability of taking legally available steps to
resist or narrow such request, and (iii) if any disclosure of Confidential
Information is required to prevent the Disclosing Party from being held in
contempt or subject to other legal penalty, furnish only such portion of the
Confidential Information as it is legally compelled to disclose and, at the
request of the Affected Party, use commercially reasonable efforts to assist the
Affected Party in obtaining an order or other reliable assurance that
confidential treatment shall be accorded to the disclosed Confidential
Information; and
          3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          3.3 In addition to disclosures of Confidential Information permitted
by this Letter Agreement, either party may disclose Confidential Information as
and to the extent explicitly provided for in the Purchase Agreement.
4. Remedies.
          [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
5. Conflicts.

          PA No. 1980   SA No. 20    

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-118R2 Page 5
          Subject to Section 2.3, to the extent of any conflict or inconsistency
between the provisions of this Letter Agreement and any provisions regarding
confidentiality of information set forth in the Purchase Agreements, the
provisions of this Letter Agreement shall, to the extent of such conflict or
inconsistency, control.

          PA No. 1980   SA No. 20    

 



--------------------------------------------------------------------------------



 



American Airlines, Inc.
6-1162-AKP-118R2 Page 6
6. Confidential Treatment.
          Customer and Boeing understand that certain commercial and financial
information contained in this Letter Agreement are considered by Boeing and
Customer as confidential. Customer and Boeing agree that each will treat this
Letter Agreement and the information contained herein as confidential and will
not, without the prior written consent of the other, disclose this Letter
Agreement or any information contained herein to any other person or entity,
except as provided in this Letter Agreement or in the applicable Purchase
Agreement.

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
       
 
       
 
       
Its
  Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date:                                         , 2011    
 
        AMERICAN AIRLINES, INC.    
 
       
By
       
 
       
 
       
Its
       
 
       

          PA No. 1980   SA No. 20    

 